ICJ_131_ConstructionWallOPT_UNGA_NA_2003-12-19_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSÉQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 19 DÉCEMBRE 2003

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

ORDER OF 19 DECEMBER 2003
Mode officiel de citation:
Conséquences juridiques de l'édification d'un mur
dans le Territoire palestinien occupé,
ordonnance du 19 décembre 2003, C.J. Recueil 2003, p. 428

Official citation:

Legal Consequences of the Construction of a Wall
in the Occupied Palestinian Territory,
Order of 19 December 2003, I C.J. Reports 2003, p. 428

 

N° de vente:
ISSN 0074-4441 Sales number 878
ISBN 92-1-070986-1

 

 

 
19 DECEMBRE 2003

ORDONNANCE

CONSEQUENCES JURIDIQUES
DE L’EDIFICATION D’UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPE

(REQUETE POUR AVIS CONSULTATIF)

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

19 DECEMBER 2003

ORDER
428

INTERNATIONAL COURT OF JUSTICE

YEAR 2003 2003
19 December
General List
19 December 2003 No. 131

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

ORDER

Present: President Sui; Vice-President RANJEVA, Judges GUILLAUME,
KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, Koou-
MANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
OwADA, SIMMA, TOMKA; Registrar COUVREUR.

The International Court of Justice,
Composed as above,
After deliberation,

Having regard to Articles 48 and 65 of the Statute of the Court and to
Articles 103 and 104 of the Rules of Court,

Makes the following Order:

Whereas on 8 December 2003 the United Nations General Assembly
adopted resolution A/RES/ES-10/14, whereby it decided, pursuant to
Article 65 of the Statute of the Court, to request the International Court
of Justice to give an urgent advisory opinion on the following question:

“What are the legal consequences arising from the construction of

4
CONSTRUCTION OF A WALL (ORDER 19 XII 03) 429

the wall being built by Israel, the occupying Power, in the Occupied
Palestinian Territory, including in and around East Jerusalem, as
described in the report of the Secretary-General, considering the
rules and principles of international law, including the Fourth
Geneva Convention of 1949, and relevant Security Council and
General Assembly resolutions?” ;

Whereas certified true copies of the English and French texts of that
resolution, and of the report of the Secretary-General referred to therein
(A/ES-10/248) were transmitted to the Court under cover of a letter from
the Secretary-General of the United Nations dated 8 December 2003 and
received in the Registry by facsimile on 10 December 2003, the original
thereof having reached the Registry subsequently ;

Whereas the Secretary-General indicated in his letter that, pursuant to
Article 65, paragraph 2, of the Statute, all documents likely to throw light
upon the question would be transmitted to the Ccurt as soon as possible;

Whereas, in view of the fact that the General Assembly has requested
that the advisory opinion of the Court be rendered “urgently”, it is
incumbent upon the Court to take all necessary steps to accelerate the
procedure, as contemplated by Article 103 of its Rules,

1. Decides that the United Nations and its Member States are con-
sidered likely, in accordance with Article 66, paragraph 2, of the Statute,
to be able to furnish information on all aspects raised by the question
submitted to the Court for advisory opinion; and fixes 30 January 2004
as the time-limit within which they may submit to the Court written
statements on the question;

2. Decides further that, in light of General Assembly resolution
A/RES/ES-10/14 and the report of the Secretary-General transmitted to
the Court with the request, and taking into account the fact that the Gen-
eral Assembly has granted Palestine a special status of observer and that
the latter is co-sponsor of the draft resolution 1equesting the advisory
opinion, Palestine may also submit to the Court a written statement on
the question within the above time-limit;

3. Decides, in accordance with Article 66, pare graph 4, of the Statute
and Article 105 of the Rules of Court, to hold hearings during which oral
statements and comments may be presented to the Court by the United
Nations and its Member States, regardless of wtether or not they have
submitted written statements; and fixes 23 February 2004 as the date for
the opening of the said hearings;

4. Decides further that, for the reasons set out above, Palestine may
also take part in the hearings due to open on 23 February 2004;

5. Invites the United Nations and its Member States, as well as

5
CONSTRUCTION OF A WALL (ORDER 19 XII 03) 430

Palestine, to inform the Registry, by 13 February 2004 at the latest, if
they are intending to take part in the above-men:ioned hearings; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this nineteenth day of December, two
thousand and three.

(Signed) Sui Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
